DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 10/6/20, wherein:
Claims 1-29 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 1, 16, 26 recite “determine that a task should be executed; send a request to execute task, receive information to the execution of the task, and completing at least one activity associated with a workflow using the received information” are the process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind (e.g. including observation, evaluation, judgment and opinion).   For example, but for the “by a processor (RPA robot)” language, “determine that a task should be executed; send a request to execute task, receive information to the execution of the task, and completing at least one activity associated with a workflow using the received information” in the context of this claim encompassed a manager determine a task or job (a project) that should be assign to the employee.  The manager notify the employee to complete the task.  The manger then receive the task (project that are completed) from the employee.  The manger and then reviews the project (task).   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under the 2A prong 1 analysist.  
This judicial exception is not integrated into a practical application with respect to the 2A prong 2 analysist.  In particular, the claim using a processor mapping module, state acquisition module, task scheduling module to perform all the claimed steps of “determine..; send..; receiving…; complete…”  The process in all of these steps is recited at a high level of generality (i.e. a generic processor performing a generic computer functions (e.g. RPA robot) such that it amounts no more than mere instructions to apply the exception using a generic component.  Furthermore, receiving information (task) and sending out the task, are not considered as significantly more than the abstract idea because they are merely data gathering and output the data.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
With respect to the 2B analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discuss above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Receiving information (task) and sending out the task are not considered as significantly more than the abstract idea because they are merely data gathering and output the data which are considered as well understood routine conventional as it has been held by the court.  Particularly, receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  (see MPEP 2106.05(d)).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Noting that claim to a system and a non-transitory computer are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  Therefore, the independents 1, 8 and 15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al.  
Dependent claims 2-15, 17-25, 27-29 are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.   Therefore, they are rejected for the same rational and are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 16-23, 26-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VAN BRIGGLE ET AL (US 2019/0303779).  Herein after BRIGGLE and NANAL.
As for independent claim 1, BRIGGLE discloses a computer program embodied on a non-transitory computer-readable medium, the computer program configured to cause at least one processor to: determine, by a master robotic process automation (RPA) robot, that a task should be executed by a minion RPA robot {see abstract, pars. 0016, 0027, which discloses a bot manager (master RPA), and digital worker bots (minion RPA)}; send a request to execute the task to the minion RPA robot, by the master RPA robot {see at least figures 3, 4B, pars. 0036, 0064, 0065 and 0069 e.g. bot manager 146 assigns the task (i.e., sends an event) to an instance of a bot (minion bot)}; receive, by the master RPA robot, information from the minion RPA robot pursuant to the execution of the task {see at least figure 4B, pars. 0035, 0064, 0071 and claim 19 e.g. worker bot (minion bot) inform bot manager 146 information regarding success or failure upon completion}; and the use information received from the minion RPA robot, by the master RPA robot, to complete at least one activity associated with a workflow of the master RPA robot {see at least pars. 0002, 0016, 0035, 0064, consolidates inputs from different types of bots, translates performance and control inputs, and passes data to databases or other applications; provides an integration point to (1) monitor bot health, (2) consolidate/translate/standardize data formats, and (3) centralize reporting for bot performance; par. 0069 discloses the reported data is translated from the particular format of the individual WBs (which may be different among different WBs) to a standard format for storing in a database}.

As for dep. claim 2, which discloses wherein the minion RPA robot is embedded within the master RPA robot {see BRIGGLE at least figures 1, 3, 4A, par. 0067}. 
As for dep. claim 3, BRIGGLE discloses wherein the minion RPA robot is part of a robot pool {see BRIGGLE at least figures 1, 3, 4A, par. 0067}. 
As for dep. claim 4, BRIGGLE discloses wherein the minion RPA robot executes on a different computing system than the master RPA robot {see at least pars. 0029-0031}.
As for dep. claim 5, BRIGGLE discloses wherein the determination by the master RPA robot that the task should be completed by the minion RPA robot comprises: determining, by the master RPA robot, that a next action of the master RPA robot is unknown or that information to complete the next step in the workflow of the master RPA robot is unknown; and receiving, by the master RPA robot, a next action to take, missing data, and/or which branch in the workflow to take from the minion RPA robot based on the execution of the task {see at least figures 3, pars. 0063-0066}. 
As for dep. claim 6, BRIGGLE discloses wherein the computer program is further configured to cause the at least one processor to: suspend execution of the workflow, by the master RPA robot, until the minion RPA robot has completed the task {see at least pars. 0027, 0036, 0055-0056}.
As for dep. claims 7-10, BRIGGLE discloses wherein the master RPA robot continues execution of the workflow while the minion RPA robot performs the task in parallel,  wherein the master RPA robot causes a plurality of minion RPA robots to execute to complete a larger task, wherein the plurality of minion RPA robots execute in series, wherein the plurality of minion RPA robots execute in parallel {see at least pars. 0052, 0070, 0085}. 
As for dep. claim 11, BRIGGLE discloses wherein the program is further configured to cause the at least one processor to: cause another minion RPA robot to execute, by the minion RPA robot; receive, by the minion RPA robot, information from the other minion RPA robot pursuant to the execution of the other minion RPA robot; and use the received information from the other minion RPA robot to complete the task, by the minion RPA robot {see at least pars. 0036-0057; 0063-0065}. 
As for dep. claim 12, which discloses wherein the program is further configured to cause the at least one processor to: call a machine learning (ML) model, by the master RPA robot; receive a result from execution of the ML model, by the master RPA robot; and use the result of the execution of the ML model to determine which minion RPA robot of a plurality of minion RPA robots should be called, by the master RPA robot {see BRIGGLE at least par. 0021-0022; 0031-0032, 0037-0056}. 
As for claims 16-23, 26-27, the limitation of these claims have been noted in the rejected above.  They are therefore considered rejected as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)13-15, 24-25, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN BRIGGLE ET AL (US 2019/0303779) as applied to claims above and in view of VISWANATHAN ET AL (US 10.855,625).  Herein after VISWANATHAN.
As for dep. claims 13-15, BRIGGLE discloses claimed invention as indicated above except for the communications between the master RPA robot and the minion RPA robot occur via IPC while the minion RPA robot is executing the task, wherein the IPC communication comprises one or more commands, one or more time stamps, or both, wherein the IPC communications between the master RPA robot and the minion RPA robot are sent and received via an IPC channel comprising a queue of IPC messages.  However, such limitations are suggested in at least claim 2, col. 9, lines 32-65 of VISWANATHAN reference.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teaching of VISWANATHAN into the method and system BRIGGLE in order to incorporate the Inter process commination protocol in the system. 
As for claims 24-25, 28-29, the limitation of these claims have been noted in the rejected above.  They are therefore considered rejected as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walby et al (US 20200364083); Perera et al (20200262063).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/           Primary Examiner, Art Unit 3664